MEMORANDUM OF DECISION
Stephen Green appeals from his conviction on two counts of Burglary (Class C), 17-A M.R.S.A. § 401, following a jury trial in Superior Court, Penobscot County. Green claims that the presiding justice’s refusal to permit testimony attacking the reputation for truthfulness of a State’s witness, on the grounds that the proferred evidence was too remote, was an abuse of discretion requiring a reversal of his convictions.
It is a basic rule that the balancing of the probative value of evidence against its unfairly prejudicial effect rests within the sound discretion of the presiding justice. M.R.Evid. 403; State v. Lagasse, 410 A.2d 537, 541 (Me.1980). The record on appeal fails to convince us that the presiding justice’s ruling constituted an abuse of discretion.
The entry is:
Judgment affirmed.
All concurring.